Name: Commission Regulation (EC) No 3479/93 of 17 December 1993 providing for the granting of compensation to producers' organizations in respect of tuna delivered to the canning industry during the period 1 January to 31 March 1993
 Type: Regulation
 Subject Matter: fisheries;  agri-foodstuffs;  economic policy;  agricultural structures and production;  prices
 Date Published: nan

 18 . 12. 93 Official Journal of the European Communities No L 317/39 COMMISSION REGULATION (EC) No 3479/93 of 17 December 1993 providing for die granting of compensation to producers' organizations in respect of tuna delivered to the canning industry during the period 1 January to 31 March 1993 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3759/92 of 17 December 1992 on the common organization of the market in fishery and aquaculture products ('), as amended by Regulation (EEC) No 1891 /93 (2), and in particular Article 18 (8) thereof, the quarter and in the case of Bigeye tuna, higher than those sold and delivered during the same quarter of the last three fishing years and for yellowfin tuna, weighing more than 10 kg, higher than 110 % of those sold and delivered during the same quarter of the fishing years 1984 to 1986 whereas these quantities exceed the limits set in the first indent of paragraph 4 of Article 18 of Regulation (EEC) No 3759/92 for skipjack tuna, in the second indent for Bigeye tuna and in the third indent for Yellowfin tuna of over 10 kg, the total quantities of these products should therefore be limited to those eligible for compensation and the quantities granted to each produ ­ cers' organization concerned should be determined in accordance with their respective output during the same quarter of the 1984 to 1986 fishing years ; Whereas, the granting of compensation for the products in question should be decided for the period from 1 January to 31 March 1993 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, Whereas the compensation referred to in Article 18 of Regulation (EEC) No 3759/92 is granted, under certain conditions, the Community tuna producer organizations in respect of quantities of tuna delivered to the canning industry, during the calendar quarter for which prices were recorded, where both the average quarterly price recorded on the Community market and the free-at ­ frontier price, plus, where it is applied, the countervailing charge, are both lower than 93 % of the Community producer price for the product in question ; HAS ADOPTED THIS REGULATION : Whereas examination of the situation of the Community market has shown that for three species of the product in question, for the period 1 January to 31 March 1993, both the average quarterly market price and the free-at-frontier price referred to in Article 18 of Regulation (EEC) No 3759/92 were lower than 93 % of the Community producer price in force as laid down in Commission Regulation (EEC) No 351 /93 (3) fixing, in respect of the 1993 fishing year, the Community producer price for tuna intended for the industrial manufacture of products falling within CN code 1 604 ; Article 1 The compensation referred to in Article 18 of Regulation (EEC) No 3759/92, shall be granted for the period 1 January to 31 March 1993, in respect of the products listed and within the limits set out below : Whereas the quantities eligible for compensation, within the meaning of Article 18 (2) of Regulation (EEC) No 3759/92, shall not under any circumstances exceed, for the quarter concerned, the limits laid down in paragraph 4 of that Article ; (ECU/tonne) Products Maximum amount of allowance within the meaning of the first and second indents of Article 18 (3) of Regulation (EEC) No 3759/92 Whereas during the quarter concerned the quantities sold and delivered to canning industries established in Community customs territory are higher both overall by 62,8 % of the quantity of tuna used in industry during Yellowfin tuna, larger than 10 kg 118 Skipjack tuna 73 Bigeye tuna 89 (') OJ No L 388, 31 . 12. 1992, p. 1 . (2) OJ No L 172, 15. 7. 1993, p. 1 . (3) OJ No L 41 , 18. 2. 1993, p. 12. No L 317/40 Official Journal of the European Communities 18 . 12. 93 The allocation of the total quantities amongst the produ ­ cers' organizations concerned is specified in the Annex hereto. Article 2 The total quantities of products set out below that may be eligible for the allowance are hereby limited for the three species as follows : (tonnes) Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. Yellowfin tuna, larger than 10 kg 24 780 Skipjack tuna 8 478 Bigeye tuna 326 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 December 1993. For the Commission Yannis PALEOKRASSAS Member of the Commission 18 . 12. 93 Official Journal of the European Communities No L 317/41 ANNEX Allocation amongst the producers' organizations of the quantities of tuna, which may be eligible, during the period 1 January to 31 March 1993 for compensation, in accordance with Article 18 (5) of Regulation (EEC) No 3759/92, showing quantities by segment of compensation percentage Yellowfin tuna larger than 10 kg (tonnes) Quantities that may be eligible for the allowance Producers' organization 100 % Article 18 (5), (first indent) 95% Article 18 (5), (second indent) 90 % Article 18 (5), (third indent) Total quantities Organizaci6n de Productores Asociados 5 138 514 740 6 392 de Grandes Congeladores (Opagac) OrganizaciÃ ³n de Productores de TÃ ºnidos 7 685 0 0 7 685 Congelados (Optuc) Organisation de producteurs de thon 9 061 906 736 10 703 congelÃ © (Orthongel) Total quantities 21 884 1 420 1 476 24 780  Skipjack tuna (tonnes) Quantities that may be eligible for the allowance Producers' organization 100 % Article 18 (5), (first indent) 95 % Article 18 (5), (second indent) 90 % Article 18 (5), (third indent) Total quantities Organizaci6n de Productores Asociados 4 145 0 0 4 145 de Grandes Congeladores (Opagac) Organizaci6n de Productores de TÃ ºnidos 3 684 16 0 3 700 Congelados (Optuc) Organisation de producteurs de thon 156 0 0 156 congelÃ © (Orthongel) Cooperativa de Pesca do ArquipÃ ©lago de 0 0 477 477 Madeira (Coopescamad) Total quantities 7 985 0 477 8 478  Bigeye tuna (tonnes) Quantities that may be eligible for the allowance Producers' organization 100 % Article 18 (5), (first indent) 95% Article 18 (5), (second indent) 90% Article 18 (5), (third indent) Total quantities OrganizaciÃ ³n de Productores Asociados 36 0 0 36 de Grandes Congeladores (Opagac) Organizaci6n de Productores de TÃ ºnidos 5 1 237 243 Congelados (Optuc) Organisation de producteurs de thon 29 0 0 29 congelÃ © (Orthongel) Cooperativa de Pesca do ArquipÃ ©lago de 0 0 18 18 Madeira (Coopescamad) Total quantities 70 1 255 326